Citation Nr: 1132520	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  This claim was previously remanded by the Board in November 2010 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in September 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for a seizure disorder was previously remanded by the Board in November 2010 so that he could be afforded a VA examination.  The record demonstrates that the Veteran was scheduled for a VA examination in December 2010 and that he attended this examination.  However, as will be discussed below, the reliability of this examination has been called into question.  

According to the December 2010 VA examination report, the Veteran had a remote history in the 1980s of moderately heavy drinking (about a six pack per day).  However, in a statement received by VA in 2011, the Veteran stated that he never drank six beers a day.  He also indicated that he did not tell the VA examiner that he did such a thing.  A review of the medical evidence of record appears to support the Veteran's assertion.  According to a February 1994 medical record, the Veteran never drank.  An April 2001 record also indicates that the Veteran did not drink.  

The December 2010 examination report also notes that the Veteran's daughter reported that the Veteran was in three significant motor vehicle accidents while working as a long distance truck driver in the 1990s and that he had a subsequent concussion in two of these accidents with posttraumatic amnesia.  However, the Veteran also refuted this statement in 2011, noting that he did not have a single motor vehicle accident in the 1990s, that he had never suffered a concussion and that he did not work as a long distance truck driver.  A July 2001 private treatment record does note that the Veteran had no past injuries.  

In light of the above, the Board finds that the Veteran must be scheduled for a new VA examination regarding his claimed seizure disorder.  It is unclear where the examiner obtained the information regarding the Veteran's alcohol use and prior history of motor vehicle accidents.  Nonetheless, the Veteran has adamantly denied providing such a history and this claim appears to be supported by earlier medical evidence of record.  As such, the veracity of the December 2010 VA examination has been called into question.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be scheduled for a VA examination before an appropriate specialist(s) regarding his claimed seizure disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether the Veteran suffers from a chronic seizure disorder that manifested during, or as a result of, military service, or, that manifested as a result of the Veteran's service-connected diabetes mellitus, hypertension, or any other service-connected disability.  

If any negative evidence (such as a preexisting motor vehicle accident) is used in providing a negative medical opinion, the examiner should cite the specific medical evidence from which this information came.  

A complete rationale must be provided for all opinions offered.  The lay statements provided by the Veteran in support of his claim should also be considered and discussed.  

2.  The AMC should then readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


